                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS STUDIOS                   Civil Action No. 19-cv-7136-LLS
 INC., FOX TELEVISION STATIONS, LLC,
 FOX BROADCASTING COMPANY, LLC,                       ORAL ARGUMENT REQUESTED
 NBCUNIVERSAL MEDIA, LLC,
 UNIVERSAL TELEVISION LLC, AND
 OPEN 4 BUSINESS PRODUCTIONS, LLC,

                Plaintiffs,
 V.

 DAVID R. GOODFRIEND AND SPORTS
 FANS COALITION NY, INC.,

                Defendants.



      NOTICE OF PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, the

Declaration of Gerson A. Zweifach, and the exhibits annexed thereto, Plaintiffs American

Broadcasting Companies, Inc., Disney Enterprises, Inc., Twentieth Century Fox Film Corporation,

CBS Broadcasting Inc., CBS Studios Inc., Fox Television Stations LLC, Fox Broadcasting

Company LLC, NBCUniversal Media, LLC, Universal Television LLC, and Open 4 Business

Productions, LLC, by and through the undersigned counsel, will move this Court, before the

Honorable Louis L. Stanton, United States District Judge, in Courtroom 21C at the United States

Courthouse for the Southern District of New York, 500 Pearl Street, New York, NY 10007, on

such day and at such time designated by the Court, for an Order granting partial summary judgment

rejecting Defendants’ affirmative defense under Section 111(a)(5) of the Copyright Act.
Respectfully submitted,
/s/ Gerson A. Zweifach
Gerson A. Zweifach
Thomas G. Hentoff (pro hac vice)
Joseph M. Terry (pro hac vice)
Tian Huang (pro hac vice)
Jean Ralph Fleurmont (pro hac vice)

WILLIAMS & CONNOLLY LLP
725 Twelfth Street,
N.W. Washington, DC
20005

650 Fifth Avenue
Suite 1500
New York, NY 10019

Tel: (202) 434-5000
Fax: (202) 434-5029
gzweifach@wc.com
thentoff@wc.com
jterry@wc.com
thuang@wc.com
jfleurmont@wc.com

Attorneys for All Plaintiffs

Paul D. Clement (pro hac vice)
Erin E. Murphy (pro hac vice)

KIRKLAND & ELLIS LLP
1301 Pennsylvania Avenue,
N.W. Washington, DC 20004

Tel: (202) 389-5000
Fax: (202) 389-5200
paul.clement@kirkland.com
erin.murphy@kirkland.com

Attorneys for Plaintiffs Fox Television
Stations, LLC and Fox Broadcasting
Company, LLC




2
